DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 3/19/2021 for application number 16/828,451. 
Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed. Claim 14 is allowable other than for the objection below.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 includes the following extraneous language: “(Currently Amended)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiya et al. (Pub. No. 2014/0115536) in view of Kim et al. (Pub. No. 2013/00332857) and Hudson (Pub. No. 2007/0186183). 

In reference to claim 15, Akiya teaches an image processing apparatus (computer 11, fig. 1, para. 0034) comprising: a processor (CPU 14, fig. 1); and a memory (memory 15, fig. 1) storing a program which, when executed by the processor, causes the image processing apparatus to perform operations including: receiving a plurality of editing instructions for each editing item (editing instructions for different items can be input, para. 0072-79), performing editing processing on an image based on each of the editing instructions, recording a history of each of the editing instructions into a predetermined recording area (plurality of image editing instructions recorded into history, para. 0114-17), and performing control to display, on a screen, a history selected from the plurality of histories based on a different condition between a first editing item for which each of the editing instructions is currently received (history displayed for first selected editing item, such as D7, fig. 8, para. 0115-17) and a second editing item that is other than the first editing item, wherein the selected history is from a history recorded in the predetermined recording area (second history item displayed showing previous edit, like D6, fig. 8, para. 0115-17) … and one history corresponding to a determined editing content is displayed on the screen for the second editing item (single previous edit displayed for editing item, fig. 8, para. 0115-17).
However, Akiya does not teach wherein the plurality of histories, each corresponding to an undetermined editing content, is displayed on the screen for the first editing item.
Kim teaches the plurality of histories, each corresponding to an undetermined editing content, is displayed on the screen for the first editing item (plurality of revisions are displayed, see figs. 2-3C).
It would have been obvious to one of ordinary skill in art, having the teachings of Akiya and Kim before the earliest effective filing date, to modify the history display as disclosed by Akiya to include the  plurality of editing items of Kim.
One of ordinary skill in the art would have been motivated to modify the history display of Akiya to include the plurality of editing items of Kim because it helps create a roadmap of previous edits (Kim, para. 0031-33).
However, Akiya and Kim do not teach performing control to hide, on the screen and when an editing content of the second editing item is determined, histories other than the one history corresponding to the determined editing content among plural histories recorded in association with the second editing item, wherein the selected history is from a history recorded in the predetermined recording area.
Hudson teaches performing control to hide, on the screen and when an editing content of the second editing item is determined, histories other than the one history corresponding to the determined editing content among plural histories recorded in association with the second editing item, wherein the selected history is from a history recorded in the predetermined recording area 
It would have been obvious to one of ordinary skill in art, having the teachings of Akiya, Kim, and Hudson before the earliest effective filing date, to modify the history display as disclosed by Akiya and Kim to include the last history as taught by Hudson.
One of ordinary skill in the art would have been motivated to modify the history display of Akiya and Kim to include the last history of Hudson because it allows a user to see the most recent item without expanding a group (Hudson, para. 0028).

In reference to claim 16, Akiya teaches a method (plurality of steps, para. 0007-20, are a method) for an image processing apparatus, (computer 11, fig. 1, para. 0034) the method comprising: receiving a plurality of editing instructions for each editing item (editing instructions for different items can be input, para. 0072-79), performing editing processing on an image based on each of the editing instructions, recording a history of each of the editing instructions into a predetermined recording area (plurality of image editing instructions recorded into history, para. 0114-17), and performing control to display, on a screen, a history selected from the plurality of histories based on a different condition between a first editing item for which each of the editing instructions is currently received (history displayed for first selected editing item, such as D7, fig. 8, para. 0115-17) and a second editing item that is other than the first editing item, wherein the selected history is from a history recorded in the predetermined recording area (second history item displayed showing previous edit, like D6, fig. 8, para. 0115-17) … and one history corresponding to a determined editing content is displayed on the screen for the second editing item (single previous edit displayed for editing item, fig. 8, para. 0115-17).
However, Akiya does not teach wherein the plurality of histories, each corresponding to an undetermined editing content, is displayed on the screen for the first editing item.
the plurality of histories, each corresponding to an undetermined editing content, is displayed on the screen for the first editing item (plurality of revisions are displayed, see figs. 2-3C).
It would have been obvious to one of ordinary skill in art, having the teachings of Akiya and Kim before the earliest effective filing date, to modify the history display as disclosed by Akiya to include the  plurality of editing items of Kim.
One of ordinary skill in the art would have been motivated to modify the history display of Akiya to include the plurality of editing items of Kim because it helps create a roadmap of previous edits (Kim, para. 0031-33).
However, Akiya and Kim do not teach performing control to hide, on the screen and when an editing content of the second editing item is determined, histories other than the one history corresponding to the determined editing content among plural histories recorded in association with the second editing item, wherein the selected history is from a history recorded in the predetermined recording area.
Hudson teaches performing control to hide, on the screen and when an editing content of the second editing item is determined, histories other than the one history corresponding to the determined editing content among plural histories recorded in association with the second editing item, wherein the selected history is from a history recorded in the predetermined recording area (when a group is collapsed, the most recently used item is the only one that is displayed, and other prior used items are hidden, para. 0028).
It would have been obvious to one of ordinary skill in art, having the teachings of Akiya, Kim, and Hudson before the earliest effective filing date, to modify the history display as disclosed by Akiya and Kim to include the last history as taught by Hudson.


In reference to claim 17, Akiya teaches a non-transitory computer-readable storage medium (para. 0035) storing a program to cause a computer to perform a method for an image processing apparatus, (computer 11, fig. 1, para. 0034) the method comprising: receiving a plurality of editing instructions for each editing item (editing instructions for different items can be input, para. 0072-79), performing editing processing on an image based on each of the editing instructions, recording a history of each of the editing instructions into a predetermined recording area (plurality of image editing instructions recorded into history, para. 0114-17), and performing control to display, on a screen, a history selected from the plurality of histories based on a different condition between a first editing item for which each of the editing instructions is currently received (history displayed for first selected editing item, such as D7, fig. 8, para. 0115-17) and a second editing item that is other than the first editing item, wherein the selected history is from a history recorded in the predetermined recording area (second history item displayed showing previous edit, like D6, fig. 8, para. 0115-17) … and one history corresponding to a determined editing content is displayed on the screen for the second editing item (single previous edit displayed for editing item, fig. 8, para. 0115-17).
However, Akiya does not teach wherein the plurality of histories, each corresponding to an undetermined editing content, is displayed on the screen for the first editing item.
Kim teaches the plurality of histories, each corresponding to an undetermined editing content, is displayed on the screen for the first editing item (plurality of revisions are displayed, see figs. 2-3C).

One of ordinary skill in the art would have been motivated to modify the history display of Akiya to include the plurality of editing items of Kim because it helps create a roadmap of previous edits (Kim, para. 0031-33).
However, Akiya and Kim do not teach performing control to hide, on the screen and when an editing content of the second editing item is determined, histories other than the one history corresponding to the determined editing content among plural histories recorded in association with the second editing item, wherein the selected history is from a history recorded in the predetermined recording area.
Hudson teaches performing control to hide, on the screen and when an editing content of the second editing item is determined, histories other than the one history corresponding to the determined editing content among plural histories recorded in association with the second editing item, wherein the selected history is from a history recorded in the predetermined recording area (when a group is collapsed, the most recently used item is the only one that is displayed, and other prior used items are hidden, para. 0028).
It would have been obvious to one of ordinary skill in art, having the teachings of Akiya, Kim, and Hudson before the earliest effective filing date, to modify the history display as disclosed by Akiya and Kim to include the last history as taught by Hudson.
One of ordinary skill in the art would have been motivated to modify the history display of Akiya and Kim to include the last history of Hudson because it allows a user to see the most recent item without expanding a group (Hudson, para. 0028).

Response to Arguments
Applicant's arguments filed 3/19/2021 with respect to new claims 15-17 have been fully considered but they are not persuasive. Please see newly cited reference Hudson above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berkovitz et al. (Pub. No. 2008/0098327), which teaches expanding a first window when it is selected, and when a second window is selected, the second window expands and the first window is collapsed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174